DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
The Amendment filed on 4 May, 2021 has been acknowledged. 
Claims 13, 18, and 22 – 23 have been amended. 
Currently, claims 13 – 16, 18 and 22 – 24 are pending and considered as set forth.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 13 – 15, 18, and 22 – 24 are rejected under 35 U.S.C. 103 as being unpatentable over Wharton et al. (Hereinafter Wharton) (US 2016/0254854) in view of Inami et al. (Hereinafter Inami) (US 2016/0320776).

As per claims 13, 18, 22 and 23, Wharton discloses a method performed by an autonomous driving system of a motor vehicle for controlling the motor vehicle (See at least abstract), the method comprising: 
determining a current position of the motor vehicle (See at least paragraph 70; via determine current position);
determining a plurality of routes by which the motor vehicle can be guided from the determined current position to a destination (See at least paragraph 68; via determining plurality of possible route from starting point to destination location); 
for each of one or more of the plurality of routes, determining a respective degree of ability of the autonomous driving system to perform autonomous driving maneuvers of the autonomous motor vehicle as autonomous guidance of the motor vehicle based on limitations (See at least paragraphs 9, 36 and 65 – 66; via a computer that controls an autonomous or semi-autonomous vehicle. Some navigational subsystems allow a driver to select from among different routes that have different characteristics, such as, but not limited to, a shortest distance route, a shortest travel time route, a least amount of highway travel route, and a most amount of 
selecting one of the plurality routes, based on the determined respective degrees of the ability of the autonomous driving system, to maximize the ability of the autonomous driving system to perform the autonomous guidance of the motor vehicle is maximized (See at least paragraph 9 and 76; via selecting a route or an alternative route that will give best chance of full autonomous vehicle driving control from the current location to destination location); and 
based on the selection, performing autonomous guidance of  the vehicle along the selected route using the at least one of the sensor and the actuator (See at least paragraph 9, 36 and 76; via controlling the vehicle in autonomous mode using sensors and controller for vehicle control).
However, Wharton does not explicitly teach element of:  
 a sensor of the autonomous driving system and that is on-board the autonomous motor vehicle to perform a sensing operation that senses a measurement of a condition in surroundings of the autonomous motor vehicle, which measurement the autonomous driving system is configured to use for the autonomous guidance of the autonomous motor vehicle; and
a guidance operation that can be performed by an actuator of the autonomous driving system and that is on-board the autonomous motor vehicle to influence a maneuvering of the motor vehicle.
Inami teaches element of:
a sensor of the autonomous driving system and that is on-board the autonomous motor vehicle to perform a sensing operation that senses a measurement of a condition in surroundings of the autonomous motor vehicle, which measurement the autonomous driving system is 
a guidance operation that can be performed by an actuator of the autonomous driving system and that is on-board the autonomous motor vehicle to influence a maneuvering of the motor vehicle (See at least abstract and paragraph 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a sensor of the autonomous driving system and that is on-board the autonomous motor vehicle to perform a sensing operation that senses a measurement of a condition in surroundings of the autonomous motor vehicle, which measurement the autonomous driving system is configured to use for the autonomous guidance of the autonomous motor vehicle; and a guidance operation that can be performed by an actuator of the autonomous driving system and that is on-board the autonomous motor vehicle to influence a maneuvering of the motor vehicle as taught by Inami in the system of Wharton, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 14, Wharton discloses wherein the autonomous driving system includes the sensor, the sensor is configured to sense surroundings of the motor vehicle, and the determining of the respective degree of the ability of the autonomous driving system is based on operational capability of the sensor to sense when the motor vehicle is on the respective route (See at least paragraph 36 and 76).  

As per claim 15, Wharton discloses wherein the autonomous driving system includes the actuator, the actuator is configured to control a longitudinal or lateral motion of the motor vehicle, and the determining of the respective degree of the ability of the autonomous driving system is based on operational capability of the actuator to influence the longitudinal or lateral motion of the motor vehicle (See at least paragraph 36 and 76).  

As per claim 24, Wharton and Inami disclose wherein the sensor is a camera, a lidar sensor, or a radar sensor (Inami, see at least paragraph 37).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Wharton and Inami in view of An et al. (Hereinafter An) (US 2013/0211656).

As per claim 16, Wharton and Inami disclose all the elements of the claimed invention but does not explicitly teach element of: wherein the selecting is performed using minimization of at least one of a driving time, an energy consumption, and a trip mileage as an additional at least one factor.
An teaches autonomous driving apparatus and method for vehicle including element of: wherein the selecting is performed using minimization of at least one of a driving time, an energy consumption, and a trip mileage as an additional at least one factor (See at least paragraph 133).
Wharton, Inami and An disclose autonomous driving control system and method.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include wherein the selecting is performed using minimization of at least .

Response to Arguments
Applicant’s arguments with respect to claims 13 – 15, 18, and 22 – 24 have been considered but are moot because the rearrangement of rejection was made to reflect the amendment made in the claims. Furthermore, in response to the argument of the Applicant on “The cited references provide no suggestion for selecting between routes based on respective calculated abilities of the vehicle to perform operations of the vehicle autonomously. Wharton merely suggests to select routes based on known limitations on the ability to wirelessly communicate with a remote GPS server depending on vehicle locations. Indeed, a route of a route guidance system is a concatenation of a sequence of directional drives of a vehicle, each of which the system instructs to the vehicle as the vehicle proceeds from a source location to a target location. Therefore, Wharton provides that if one of those concatenations, i.e., routes, includes a respective one or more directional drives which the system will in fact be unable to communicate to the vehicle, then that specific concatenation, i.e., route,102214655.17 U.S. Pat. App. Ser. No. 16/061,417Attorney Docket No. BOSC.P10829US/1001017934Reply to Office Action of February 26, 2021is marked as non-preferred. This is because the determined inability to communicate the one or more directional drives conflicts with the entire purpose of the guidance system, which is to communicate each of the directional drives that form the guided route. However, a vehicle's ability to perform autonomous driving versus requiring driver intervention due to expected limitations of vehicle 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IG T AN whose telephone number is (571)270-5110.  The examiner can normally be reached on M - F: 10:00AM- 4:00PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on (571) 270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


IG T AN
Primary Examiner
Art Unit 3662



/IG T AN/            Primary Examiner, Art Unit 3662